Citation Nr: 1402350	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 through November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.

The Veteran claims that hazardous noise exposure during his active duty service caused his current tinnitus.  VA has conceded his exposure to hazardous noise based on his military occupational specialty (MOS).

The Veteran was afforded a VA audiological examination in February 2010.  At that time, the examiner reasoned that the Veteran's tinnitus was not related to service because the Veteran's hearing was normal at the time of separation from service in 1968.  Although the examiner noted the Veteran's exposure to hazardous noise in service and his statement that he had no occupational or recreational noise exposure post-service, she did not discuss that evidence in providing her negative opinion and rationale.  Moreover, she did not explain the significance of normal hearing loss at separation in determining that the Veteran's current tinnitus was not related to his period of active duty.  This is particularly important because in Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the Court of Appeals for Veterans Claims held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  Because of these deficiencies in the current opinion of record, the Board finds that an additional opinion is needed prior to adjudication of the claim.

Prior to obtaining the addendum opinion, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records from October 2011 to the present.

2.  After the above has been completed to the extent possible and responses received have been associated with the claims file, return the claims file to the February 2010 VA audiological examiner, if available.  The February 2010 examination report and the claims file should be reviewed.  Following review of the claims file and examination report, the audiologist should provide an addendum opinion as to whether the Veteran's current tinnitus is at least as likely as not (a 50 percent probability or greater) related to his active service, to include conceded noise exposure therein, and the Veteran's credible report of subjectively experiencing tinnitus beginning several months after service.  If the examiner still concludes that the current tinnitus is not related to military service, the examiner should provide a rationale that includes the medical basis for the conclusion reached.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


